DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 31, 2022 has been entered.
Response to Arguments
	The Applicant’s arguments and remarks received October 31, 2022 have been fully considered and are persuasive. The rejections set forth by the July 29, 2022 Non-Final Rejection are accordingly withdrawn. New grounds of rejection are asserted below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0086824 to Homel et al. in view of U.S. Patent No. 6,287,432 to Mazanec.

	Regarding Claim 1, US2010/0086824 to Homel et al. (“Homel”) discloses a device comprising a first electrode, a second electrode, and an electrolyte between the electrodes (abstract, ¶129-136), wherein the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use (¶130, both anode and cathode may comprise Cu and do not comprise a Pt group metal), wherein the first electrode and the second electrode have the same elements (¶130, anode and cathode both comprise Cu and SDC) and are both fully capable of being exposed to reducing environments when the device is in use (¶77, SOFEC embodiment anode and cathodes operate in reducing atmospheres); and wherein the electrolyte is solid state (¶130, Sm doped ceria electrolyte) and is oxide ion conducting and electron conducting (abstract, SDC is a well-known mixed oxide ion electron conductor).
	U.S. Patent No. 6,287,432 to Mazanec (“MAZANEC”) discloses a method of producing hydrogen (6:20- 30; 7:11-23) comprising providing a device comprising a first electrode and a second electrode each in contact with an electrolyte and separated by the electrolyte (Fig. 2, Fig. 3; 7:11-23, streams are separated by a solid electrolyte), introducing a first stream comprising a fuel to the first electrode of the device (one stream may comprise methane or natural gas in an embodiment, 7:11-23), introducing a second stream comprising water to the second electrode of the device (7:11-23, one stream comprises steam), reducing the water in the second stream to hydrogen (7:11-23), and extracting hydrogen from the device (7:10-24, hydrogen gas is produced by the reduction of H2O and hydrogen gas is recovered).
	MAZANEC further discloses that during the entire time of hydrogen generation operation, the anode is exposed to oxygen consuming gas such as methane (a reducing gas) and the cathode is exposed to oxygen containing gas such as CO2 and/or steam (16:16-35). These gases are also disclosed by the Applicant as those that are exposed to the first and second electrode and would be recognized by one of ordinary skill in the art as reducing environments. Specification ¶13-15. MAZANEC further discloses that the electrolyte membrane may be protected against reducing gas environments by providing surface layers that improve stability (16:47-62).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified HOMEL such that the first and second electrode are both configured to be exposed to reducing environments during the entire time the device is in use. The motivation for doing so would have been to make hydrogen containing gas from methane and CO2 or steam such as syn-gas as taught by MAZANEC.
	Regarding Claim 2, Homel further discloses the device of claim 1, wherein the first electrode comprises Ni-YSZ cermet (¶77, Ni-YSZ anode and or cathode for SOFEC electrodes or SOFC electrodes) meeting the claim language wherein the first electrode comprises Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (¶77, Ni-YSZ cermet electrode anode or cathode for SOFC or SOFEC embodiments).  
	Regarding Claim 3, Homel further discloses the device of claim 2, wherein the first electrode is configured to receive a fuel or a fuel and water or a fuel and carbon dioxide (as shown for example by Fig. 14).  
	Regarding Claim 4, Homel further discloses the device of claim 3, wherein the fuel comprises a hydrocarbon or hydrogen or carbon monoxide or combinations thereof (as shown by Fig. 14C for example including H2 and CO).
	Regarding Claim 5, Homel further discloses the device of claim 1, wherein the first electrode comprises doped or undoped ceria and a material selected from the group consisting of Cu, CuO, Cu2O, Ag, Ag2O, Au, Au20, Au203, stainless steel, and combinations thereof (¶130, the first and second electrode comprise doped ceria and Cu).  
	Regarding Claim 6, Homel further discloses the device of claim 5, wherein the first electrode is configured to receive a fuel with little to no water (¶130-135 the SOFEC embodiment electrodes are fully capable of functioning as claimed).
	Regarding Claim 7, Homel further discloses the device of claim 1, wherein the second electrode comprises Ni-YSZ cermet which meets the claim language “wherein Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof” (¶ 77, Ni-YSZ cermet anode and/or cathode for SOFC and SOFEC embodiments). 
	Regarding Claim 8, Homel further discloses the device of claim 1, wherein the second electrode is configured to receive water and hydrogen and configured to reduce the water to hydrogen (¶126-135 electrodes are fully capable of functioning as claimed).  
	Regarding Claim 9, Homel further discloses the device of claim 1, wherein the electrolyte comprises doped ceria (¶130, Sm doped ceria electrolyte for the SOFEC embodiment example).
	Regarding Claim 12, Homel further discloses the device of claim 1, wherein the electrodes and electrolyte form a repeat unit and the device comprises multiple repeat units separated by interconnects.  
	Regarding Claim 14, Homel further discloses the device of claim 1, wherein the electrodes and electrolyte are planar (Fig. 21 Bl ¶16).  
	Regarding Claim 15, Homel further discloses the device of claim 1 comprising no interconnect (Fig. 1).  
	Regarding Claim 16, Homel further discloses the device of claim 1, wherein the electrodes and the electrolyte are in the form of concentric tubes (Fig. 1).
	Regarding Claim 17, Homel further discloses the device of claim 1 comprising a reformer upstream of the first electrode (¶34, fuel may be provided to the anode from a reformer for the SOFC or SOFEC embodiments), wherein the first electrode comprises Ni or NiO or a combination thereof (¶77, the anode or cathode may comprise Ni-YSZ cermet).    
	Regarding Claim 18, Homel further discloses the device of claim 17, wherein the reformer is a steam reformer or an autothermal reformer (¶103, steam reformer or autothermal).  
	Regarding Claim 19, Homel further discloses the device of claim 1 configured to operate at a temperature of 500 0C or higher (the solid oxide cell embodiments of HOMEL are fully capable of operating within the claimed temperature range; see also ¶126, 600-750°C reactants at SOFC embodiment inlet and ¶11 the SOFEC embodiments operate at similar temperatures as the SOFC embodiments).  
	Regarding Claim 20, Homel further discloses the method of claim 1, wherein the first electrode or the second electrode comprises a catalyst (¶124 for example teaches cathode comprising catalyst).  
	Regarding Claim 21, Homel further discloses a method of making a device, comprising forming a first electrode, forming a second electrode, and forming an electrolyte between the electrodes, wherein the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use, wherein the first electrode and the second electrode have the same elements and are both exposed to reducing environments when the device is in use; and wherein the electrolyte is solid state and is oxide ion conducting and electron conducting (each as discussed above with respect to Claim 1, see also ¶129-136). 
	HOMEL is silent with respect to exposing both first and second electrodes to a reducing environment during the entire time the device is in use, however MAZANEC discloses this claimed feature as discussed above with respect to Claim 1. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HOMEL such that each of the first and second electrode are both exposed to reducing environments during the entire time when the device is in use. The motivation for doing so would have been to produce hydrogen containing gas such as syn gas from methane and CO2 or steam as taught by MAZANEC and discussed above with respect to Claim 1.
	Regarding Claim 22, Homel further discloses a device consisting of a first electrode, a second electrode, and an electrolyte between the electrodes; wherein the first electrode and the second electrode comprise a metallic phase that does not contain a platinum group metal when the device is in use; wherein the first electrode and the second electrode have the same elements and are both exposed to reducing environments when the device is in use; and wherein the electrolyte is solid state and is oxide ion conducting and electron conducting. (each as discussed above with respect to Claim 1).  
	HOMEL is silent with respect to exposing both first and second electrodes to a reducing environment during the entire time the device is in use, however MAZANEC discloses this claimed feature as discussed above with respect to Claim 1. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HOMEL such that each of the first and second electrode are both exposed to reducing environments during the entire time when the device is in use. The motivation for doing so would have been to produce hydrogen containing gas such as syn gas from methane and CO2 or steam as taught by MAZANEC and discussed above with respect to Claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Homel and Mazanec in view of US2004/0219423 to Tunney et al.

	Regarding Claim 10, HOMEL and MAZANEC are relied upon as above with respect to the device of claim 9. Homel is silent with respect to embodiments wherein the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof; and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof.  
	US2004/0219423 to Tunney et al. (“Tunney”) discloses solid oxide electrochemical cells (abstract) comprising a mixed conducting electrolyte that comprises strontium doped lanthanum chromite (LSC; ¶77 an ¶84, see also Claim 56).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Homel to comprise the electrolyte of Tunney resulting in the claimed invention wherein the lanthanum chromite comprises lanthanum chromite or strontium doped lanthanum chromite. The motivation for doing so would have been to use a known material suitable for use as a mixed conductor in solid oxide electrochemical cells as taught by Tunney.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HOMEL and MAZANEC in view of US2018/0019493 to Jakus et al.

	Regarding Claim 11, Homel and MAZANEC are relied upon as above with respect to the device of claim 1. Homel is silent with respect to the limitations of Claim 11 wherein the first electrode or second electrode or both comprise fluid channels or alternatively the first electrode or second electrode or both comprise fluid dispersing components.  
	US2018/0019493 to Jakus et al. (“Jakus”) discloses the first electrode or second electrode or both comprise fluid channels, or alternatively, both comprise fluid dispersing components (Fig. 1, channels between material struts 100 and 101, ¶39).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the electrochemical cell of Homel with the configuration taught by Jakus comprising first electrode or second electrode or both comprise fluid channels, or alternatively, both comprise fluid dispersing components. The motivation for doing so would have been to use a configuration known in the art to facilitate additive manufacturing processes as taught by Jakus.
	Regarding Claim 13, Homel and MAZANEC are relied upon as above with respect to the device of claim 12. Homel is silent with respect to the limitations of Claim 13 wherein the interconnects comprise no fluid dispersing element.
	Jakus discloses solid oxide electrochemical cells wherein the interconnects comprise no fluid dispersing element. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the electrochemical cell of Homel with the configuration taught by Jakus comprising interconnect lacking fluid dispersing element. The motivation for doing so would have been to use a configuration known to be suitable for additive manufacturing processes and to provide thin interconnects as taught by Jakus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729